United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 26, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9102 AMERON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0100596 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 South Los Robles Avenue Pasadena, CA 91101-3638 (Address of principal executive offices) (626) 683-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x The number of outstanding shares of Common Stock, $2.50 par value, was 9,138,721 on August 26, 2007.No other class of Common Stock exists. AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES FORM 10-Q For the Quarter Ended August 26, 2007 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS 3 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4 – CONTROLS AND PROCEDURES 25 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 26 ITEM 1A – RISK FACTORS 26 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 5 – OTHER INFORMATION 27 ITEM 6 – EXHIBITS 27 2 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES PART I– FINANCIAL INFORMATION ITEM 1– FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended August 26, September 3, August 26, September 3, (Dollars in thousands, except per share data) 2007 2006 2007 2006 Sales $ 165,048 $ 139,941 $ 442,159 $ 398,570 Cost of sales (128,047 ) (103,859 ) (339,076 ) (299,135 ) Gross profit 37,001 36,082 103,083 99,435 Selling, general and administrative expenses (21,669 ) (22,302 ) (69,128 ) (68,811 ) Other income, net 1,760 1,458 3,715 10,822 Income from continuing operations before interest, income taxes and equity in earnings of joint venture 17,092 15,238 37,670 41,446 Interest income/(expense), net 62 (628 ) 410 (2,547 ) Income from continuing operations before income taxes and equity in earnings of joint venture 17,154 14,610 38,080 38,899 Provision for income taxes 426 (2,538 ) (6,631 ) (10,450 ) Income from continuing operations before equity in earnings of joint venture 17,580 12,072 31,449 28,449 Equity in earnings of joint venture, net of taxes 3,079 4,910 12,335 9,493 Income from continuing operations 20,659 16,982 43,784 37,942 Income from discontinued operations, net of taxes 463 997 1,609 2,350 Net income $ 21,122 $ 17,979 $ 45,393 $ 40,292 Basic earnings per share: Income from continuing operations $ 2.28 $ 1.94 $ 4.85 $ 4.37 Income from discontinued operations, net of taxes .05 .11 .18 .27 Net income $ 2.33 $ 2.05 $ 5.03 $ 4.64 Diluted earnings per share: Income from continuing operations $ 2.27 $ 1.91 $ 4.83 $ 4.29 Income from discontinued operations, net of taxes .05 .11 .18 .27 Net income $ 2.32 $ 2.02 $ 5.01 $ 4.56 Weighted-average shares (basic) 9,044,129 8,748,617 9,020,798 8,677,515 Weighted-average shares (diluted) 9,089,574 8,890,919 9,068,593 8,840,106 Cash dividends per share $ .25 $ .20 $ .65 $ .60 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 3 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS – ASSETS (UNAUDITED) August 26, November 30, (Dollars in thousands) 2007 2006 ASSETS Current assets Cash and cash equivalents $ 126,563 $ 139,479 Receivables, less allowances of $5,881 in 2007 and $4,912 in 2006 159,980 160,173 Inventories 112,260 77,134 Deferred income taxes 24,027 23,861 Prepaid expenses and other current assets 13,473 15,921 Total current assets 436,303 416,568 Investments in joint ventures Equity method 17,428 14,501 Cost method 3,784 3,784 Property, plant and equipment Land 35,764 33,327 Buildings 77,266 57,434 Machinery and equipment 277,337 261,538 Construction in progress 28,559 20,657 Total property, plant and equipment at cost 418,926 372,956 Accumulated depreciation (251,927 ) (238,486 ) Total property, plant and equipment, net 166,999 134,470 Goodwill and intangible assets, net of accumulated amortization of $1,106 in 2007 and $3,017 in 2006 2,124 2,143 Other assets 51,163 63,198 Total assets $ 677,801 $ 634,664 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS – LIABILITIES AND STOCKHOLDERS' EQUITY (UNAUDITED) August 26, November 30, (Dollars in thousands, except per share data) 2007 2006 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion of long-term debt $ 10,000 $ 10,000 Trade payables 40,271 45,650 Accrued liabilities 88,448 68,970 Income taxes payable - 11,481 Total current liabilities 138,719 136,101 Long-term debt, less current portion 71,338 72,525 Other long-term liabilities 58,825 62,813 Total liabilities 268,882 271,439 Commitments and contingencies Stockholders' equity Common stock, par value $2.50 per share, authorized 24,000,000 shares, outstanding 9,138,721 shares in 2007 and 9,075,094 shares in 2006, net of treasury shares 29,623 29,431 Additional paid-in capital 44,192 39,500 Retained earnings 411,363 371,894 Accumulated other comprehensive loss (24,296 ) (27,232 ) Treasury stock (2,710,321 shares in 2007 and 2,697,148 shares in 2006) (51,963 ) (50,368 ) Total stockholders' equity 408,919 363,225 Total liabilities and stockholders' equity $ 677,801 $ 634,664 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended August 26, September 3, (Dollars in thousands) 2007 2006 OPERATING ACTIVITIES Net income $ 45,393 $ 40,292 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 11,958 13,894 Amortization 19 134 Net earnings in excess of distributions from joint ventures (2,927 ) (3,308 ) Gain from sale of property, plant and equipment (44 ) (9,118 ) Gain from sale of discontinued operations (1,453 ) (215 ) Stock compensation expense 1,793 2,829 Other (166 ) (38 ) Changes in operating assets and liabilities: Receivables, net 1,032 (6,926 ) Inventories (34,191 ) (30,737 ) Prepaid expenses and other current assets 2,455 (7,126 ) Other assets (2,674 ) 457 Trade payables (5,721 ) 1,459 Accrued liabilities and income taxes payable 7,936 18,660 Other long-term liabilities (4,045 ) (17,863 ) Net cash provided by operating activities 19,365 2,394 INVESTING ACTIVITIES Proceeds from sale of property, plant and equipment 385 590 Proceeds from sale of discontinued operations 5,910 115,000 Additions to property, plant and equipment (33,301 ) (18,128 ) Net cash (used in)/provided by investing activities (27,006 ) 97,462 FINANCING ACTIVITIES Net change in short-term borrowings - (8,333 ) Issuance of debt 1,036 6,670 Repayment of debt (2,665 ) (529 ) Dividends on common stock (5,924 ) (5,286 ) Issuance of common stock 1,136 4,186 Excess tax benefits related to stock-based compensation 1,955 - Purchase of treasury stock (1,595 ) (1,203 ) Net cash used in financing activities (6,057 ) (4,495 ) Effect of exchange rate changes on cash and cash equivalents 782 923 Net change in cash and cash equivalents (12,916 ) 96,284 Cash and cash equivalents at beginning of period 139,479 44,671 Cash and cash equivalents at end of period $ 126,563 $ 140,955 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION Consolidated financial statements for the interim periods included herein are unaudited; however, they contain all adjustments, including normal recurring accruals, which in the opinion of management, are necessary to present fairly the consolidated financial position of Ameron International Corporation and all subsidiaries (the "Company" or "Ameron" or the "Registrant") as of August 26, 2007, and consolidated results of operations and cash flows for the nine months ended August 26, 2007. Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. Results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. For accounting consistency, the quarter typically ends on the Sunday closest to the end of the relevant calendar month.The Company’s fiscal year ends on November 30, regardless of the day of the week.Each quarter consists of approximately 13 weeks, but the number of days per quarter can change from period to period.The quarters ended August 26, 2007 and September 3, 2006 consisted of 91 days each.The nine months ended August 26, 2007 and September 3, 2006 consisted of 269 days and 277 days, respectively. The consolidated financial statements do not include certain footnote disclosures and financial information normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America and, therefore, should be read in conjunction with the consolidated financial statements and notes included in the Company’s Annual Report on Form10-K for the year ended November30, 2006 ("2006 Annual Report"). NOTE 2 – NEW ACCOUNTING PRONOUNCEMENTS In June 2006, the Financial Accounting Standards Board (“FASB”) issued Emerging Issues Task Force (“EITF”) Issue No. 06-03, "How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross Versus Net Presentation)." EITF 06-03 requires that any tax assessed by a governmental authority that is imposed concurrent with or subsequent to a revenue-producing transaction between a seller and a customer should be presented on a gross (included in revenues and costs) or a net (excluded from revenues) basis. In addition, for any such taxes that are reported on a gross basis, a company should disclose the amounts of those taxes in interim and annual financial statements for each period for which an income statement is presented if those amounts are significant.EITF 06-03 was first effective for the interim period ended February 25, 2007.The Company presents such taxes on a net basis in its income statements.The adoption of EITF 06-03 did not have a material effect on the Company’s consolidated financial statements. In July 2006, the FASB issued Interpretation (“FIN”)No.48, “Accounting for Uncertainty in Income Taxes- an interpretation of FASB StatementNo.109.” FIN48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with Statement of Financial Accounting Standard (“SFAS”) No. 109 and prescribes a recognition threshold and measurement attribute for financial statement disclosure of tax positions taken or expected to be taken on a tax return.FIN 48 requires the impact of a tax position to be recognized in the financial statements if that position is more likely than not of being sustained by the taxing authority.FIN48 is first effective for the first quarter of 2008.The Company is evaluating whether the adoption of FIN48 will have a material effect on itsconsolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which formally defines fair value, creates a standardized framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands fair value measurement disclosures.SFAS No. 157 will be effective for the year ending November 30, 2008.The adoption of SFAS No. 157 is not expected to have a material effect on the Company’s consolidated financial statements. Table of Contents 7 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES In September 2006, the FASB issued SFAS No. 158, "Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans," amending FASB Statement No. 87, “Employers’ Accounting for Pensions,” FASB Statement No. 88, “Employers’
